This case is an original action in the Supreme Court growing out of a controversy arising out of the special election held for the removal or relocation of the county seat of Coal county, Okla. The same matters are involved herein as in the case of City of Pond Creek et al., v. Haskell et al., ante, p. 711, 97 P. 338, and the ruling of the court and the decision in that case cover all of the question raised in this.
The opinion rendered therein is therefore adopted and made the opinion in this case.
All the Justices concur.
 *Page 1